Citation Nr: 0420505	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  03-36 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for lumbar strain, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1997 to March 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which continued an evaluation of 10 
percent disabling.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

During the pendency of the veteran's appeal, the schedular 
criteria for rating the musculoskeletal system were revised.  
By regulatory amendment, which became effective from 
September 26, 2003, changes were made to the schedular 
criteria for evaluating diseases and injuries of the spine, 
previously set forth in 38 C.F.R. § 4.71a.  See 68 Fed. Reg. 
51454-51458 (2003).  A review of the claims file reflects 
that the veteran has not been informed of the changed 
criteria, nor has the agency of original jurisdiction had an 
opportunity to evaluate the veteran's lumbar strain under 
these criteria.  The Board finds there is potential prejudice 
to the veteran if the RO does not consider the revised rating 
criteria in the first instance.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).  Therefore, a remand is required in 
order to accord the veteran full due process.    

Accordingly, the case is remanded to the RO via the Appeals 
Management Center in Washington, D.C. for the following:

1.  The RO should request the veteran to 
"provide any evidence in [his] possession 
that pertains to the claim."  See 38 C.F.R. 
§ 3.159(b) (2003).  

2.  Thereafter, the RO should notify the 
veteran of the new rating criteria and 
readjudicate the issue on appeal.  The Board 
notes that the Schedule of Rating 
Disabilities pertaining to disabilities of 
the spine under 38 C.F.R. § 4.71a was amended 
and rewritten, effective September 26, 2003.  
See Fed. Reg. 51454-51458 (August 27, 2003).  
This change became effective during the 
veteran's appeal.  The RO should consider the 
amended schedular criteria in readjudicating 
the appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue on appeal.  An appropriate period of 
time should be allowed for response.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
action, the Board intimates no opinion as to the ultimate 
disposition of the appeal.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



